DETAILED ACTION


 Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020, has been entered.





Claim Disposition

3.	Claims 2 and 11 have been cancelled. Claims 1, 3-10 and 12-16 are pending and are under examination.





Claim Objection

4.	Claim 1 is objected to for the following informality:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “a method of treating cellulite in a subject the method comprising: collagenase II in a mass ratio of about 1:1 to the collagenous septa network of cellulite in the subject, wherein the collagenase I and collagenase II are purified from Clostridium histolyticum and are substantially free of other enzymes, and wherein the mixture has a specific activity of at least 10,000 ABC units per 0.58 mg of the collagenase I and collagenase II, and the composition is administered at a dose of at least 0.18 mg of the mixture of purified collagenase I and II”.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3-10 and 12-16 are indefinite because the claims are directed to a method of treating cellulite in a human subject by administration of an enzyme via injection to multiple sites which would require the injected composition to have a pharmaceutically acceptable carrier. The claims do not expressly recite one, however, the method requires one to practice, therefore, the metes and bounds of the claims are unclear.




Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321 (b). The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal 
USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


7.	Claims 1, 3-10 and 12-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent Application No. 10,123,959. An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim (s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985). 
Clostridium histolyticum and are substantially free of other enzymes, wherein the mixture has a specific activity of at least 10,000 ABC units per 0.58 mg of the collagenase I and collagenase II, and the composition is administered at a dose of at least 0.18 mg of the mixture of purified collagenase I and II”. The competing patented claims are directed to “a method of treating cellulite in a subject in need thereof, comprising the steps of (a) providing a composition consisting essentially of a mixture of purified collagenase I and II in a mass ratio of about 1:1 obtained from Clostridium histolyticum, wherein the mixture has a specific activity of at least 10,000 ABC units per 0.58 mg of collagenase I and II, and (b) injecting the composition to a collagenous septa network of cellulite at a dose of at least 0.18 mg of the mixture of purified collagenase I and II”. The dependent claims in the instant case and the patent align with a one to one correspondence with the limitations claimed.
The two sets of claims differ because the instant claims recite “substantially free of other enzymes”.  However, the patent at paragraph 8 discloses the following:
“The invention relates to methods of treating cellulite in a subject in need of such treatment, which involves injecting an effective amount of purified collagenase, and in the manufacture of a medicament to treat cellulite. The collagenase is preferably purified and substantially free of other enzymes, such as proteases and/or hyaluronidase”.  Therefore, it is clear that “purified” is defined in the patent as being 
Although the two sets of claim differ in scope they are obvious variations of each other, thus prima facie obvious. This is a nonstatutory double patenting rejection.




Response to Arguments

8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that an Obvious-type Double Patenting rejection has been reinstated because the amendments made to the claimed invention brings it closer to the patented claims. All other objections/rejections are set forth above based on modifications to the instant claims. 






Conclusion

9.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the 


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652